     Case: 5:21-cv-00823-JRA Doc #: 12 Filed: 07/12/21 1 of 16. PageID #: 118




                          IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO

   NATURAL ESSENTIALS INC.,                        )
                                                   )
                     Plaintiff,                    )   CASE NO: 5:21-cv-00823
                                                   )
                                                   )   JUDGE JOHN R. ADAMS
                                                   )
            vs.                                    )   Magistrate Judge Kathleen B. Burke
                                                   )
                                                   )
                                                   )
   OLYMPIA SPORTS COMPANY, INC.,                   )
                                                   )
                     Defendant.                    )


                       OLYMPIA SPORTS COMPANY, INC’S ANSWER
                      TO NATURAL ESSENTIALS, INC.’S COMPLAINT

       Defendant Olympia Sports, Inc. (“Olympia”), for its Answer, states as follows in numbered

paragraphs that correspond to the numbered paragraphs in the Complaint. All factual allegations

that are not expressly admitted in this Answer are denied.

                                         INTRODUCTION

       1.         Paragraph 1 of the Complaint contains a legal conclusion to which no response is

required. To the extent a response is deemed required, Olympia denies the allegations contained

in Paragraph 1 of the Complaint.

       2.         Olympia denies the allegations in Paragraph 2 of the Complaint.

       3.         Olympia denies the allegations in Paragraph 3 of the Complaint.

       4.         Olympia denies the allegations in Paragraph 4 of the Complaint.

       5.         Olympia denies the allegations in Paragraph 5 of the Complaint.




                                                  1
     Case: 5:21-cv-00823-JRA Doc #: 12 Filed: 07/12/21 2 of 16. PageID #: 119




       6.      Paragraph 6 of the Complaint contains a legal conclusion to which no response is

required. To the extent a response is deemed required, Olympia denies the allegations contained

in Paragraph 6 of the Complaint.

       7.      Olympia is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 7 of the Complaint and therefore denies the same.

       8.      Olympia denies the allegations in Paragraph 8 of the Complaint.

       9.      Olympia admits that that there is an Exhibit A attached to Plaintiff Natural

Essentials Inc.’ (“Natural Essentials”) Complaint. The exhibit speaks for itself and Olympia

otherwise denies the allegations of Paragraph 9 of the Complaint.

       10.     Paragraph 10 of the Complaint contains legal conclusions to which no response is

required. To the extent a response is deemed required. Olympia denies the allegations contained

in Paragraph 10 of the Complaint

                                        THE PARTIES

       11.     Olympia is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 11 of the Complaint and therefore denies the same.

       12.     Olympia admits the allegations in Paragraph 12 of the Complaint.

                                JURISDICTION AND VENUE

       13.     Paragraph 13 of the Complaint contains a legal conclusion to which no response is

required. To the extent a response is deemed required, Olympia denies the allegations contained

in Paragraph 13 of the Complaint.

       14.     Paragraph 14 of the Complaint contains a legal conclusion to which no response is

required. To the extent a response is deemed required, Olympia denies the allegations contained

in Paragraph 14 of the Complaint.



                                                2
     Case: 5:21-cv-00823-JRA Doc #: 12 Filed: 07/12/21 3 of 16. PageID #: 120




       15.    Paragraph 15 of the Complaint contains a legal conclusion to which no response is

required. To the extent a response is deemed required, Olympia denies the allegations contained

in Paragraph 15 of the Complaint.

                  OLYMPIA’S LIABILITY UNDER THE AGREEMENT

       16.    Olympia denies the allegations in Paragraph 16 of the Complaint.

       17.    Olympia admits that that there is an Exhibit A attached to Natural Essentials’

Complaint. The exhibit speaks for itself and Olympia otherwise denies the remaining allegations

in Paragraph 17 of the Complaint.

       18.    Olympia admits that there is an Exhibit B attached to Natural Essentials’

Complaint. The exhibit speaks for itself and Olympia otherwise denies the remaining allegations

in Paragraph 18 of the Complaint.

       19.    Olympia admits that there is an Exhibit A attached to Natural Essentials’

Complaint. The exhibit speaks for itself and Olympia otherwise denies the remaining allegations

in Paragraph 19 of the Complaint.

       20.    Olympia denies the allegations in Paragraph 20 of the Complaint.

       21.    Olympia denies the allegations in Paragraph 21 of the Complaint.

       22.    Olympia denies the allegations in Paragraph 22 of the Complaint.

       23.    Olympia denies the allegations in Paragraph 23 of the Complaint.

       24.    Paragraph 24 of the Complaint contains a legal conclusion to which no response is

required. To the extent a response is deemed required, Olympia denies the allegations contained

in Paragraph 24 of the Complaint.

       25.    Olympia denies the allegations in Paragraph 25 of the Complaint.




                                              3
     Case: 5:21-cv-00823-JRA Doc #: 12 Filed: 07/12/21 4 of 16. PageID #: 121




       26.     Olympia admits that there is was an Exhibit C attached to Natural Essentials’

Complaint. The exhibit speaks for itself and Olympia otherwise denies the remaining allegations

in Paragraph 26 of the Complaint.

       27.    Olympia admits that there is an Exhibit D attached to Natural Essentials’

Complaint. The exhibit speaks for itself and Olympia otherwise denies the remaining allegations

in Paragraph 27 of the Complaint.

       28.    Olympia denies the allegations in Paragraph 28 of the Complaint.

       29.    Olympia admits that that there is an Exhibit E attached to Natural Essentials’

Complaint. The exhibit speaks for itself and Olympia otherwise denies the remaining allegations

in Paragraph 29 of the Complaint.

       30.    Olympia admits that there is an Exhibit F attached to Natural Essentials’ Complaint.

The exhibit speaks for itself and Olympia otherwise denies the remaining allegations in Paragraph

30 of the Complaint.

       31.    Olympia denies the allegations in Paragraph 31 of the Complaint.

       32.    Olympia denies the allegations in Paragraph 32 of the Complaint.

       33.    Olympia admits that there is an Exhibit G attached to Natural Essentials’

Complaint. The exhibit speaks for itself and Olympia otherwise denies the remaining allegations

in Paragraph 33 of the Complaint.

       34.    Olympia admits that there is an Exhibit H attached to Natural Essentials’

Complaint. The exhibit speaks for itself and Olympia otherwise denies the remaining allegations

in Paragraph 34 of the Complaint.




                                               4
     Case: 5:21-cv-00823-JRA Doc #: 12 Filed: 07/12/21 5 of 16. PageID #: 122




       35.     Olympia admits that there is an Exhibit I attached to Natural Essentials’ Complaint.

The exhibit speaks for itself and Olympia otherwise denies the remaining allegations in Paragraph

35 of the Complaint.

       36.     Olympia is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 36 of the Complaint and therefore denies the same.

       37.     Olympia admits that there is an Exhibit J attached to Natural Essentials’ Complaint.

The exhibit speaks for itself and Olympia otherwise denies the remaining allegations in Paragraph

37 of the Complaint.

       38.     Olympia denies the allegations in Paragraph 38 of the Complaint.

       39.     Olympia admits that there is an Exhibit K attached to Natural Essentials’

Complaint. The exhibit speaks for itself and Olympia otherwise denies the remaining allegations

in Paragraph 39 of the Complaint.

       40.     Olympia denies the allegations in Paragraph 40 of the Complaint.

       41.     Olympia denies the allegations in Paragraph 41 of the Complaint.

       42.     Olympia is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 42 of the Complaint and therefore denies the same.

       43.     Paragraph 43 of the Complaint contains a legal conclusion to which no response is

required. To the extent a response is deemed required, Olympia denies the allegations contained

in Paragraph 43 of the Complaint.

       44.     Olympia admits that there is an Exhibit K attached to Natural Essentials’

Complaint. The exhibit speaks for itself and Olympia otherwise denies the remaining allegations

in Paragraph 44 of the Complaint.

       45.     Olympia denies the allegations in Paragraph 45 of the Complaint.



                                                5
     Case: 5:21-cv-00823-JRA Doc #: 12 Filed: 07/12/21 6 of 16. PageID #: 123




          46.     Olympia is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 46 of the Complaint and therefore denies the same.

          47.     Olympia admits that there is an Exhibit L attached to Natural Essentials’

Complaint. The exhibit speaks for itself and Olympia otherwise denies the remaining allegations

in Paragraph 47 of the Complaint.

                NATURAL ESSENTIALS’ DAMAGES FOR OLYMPIA’S BREACH

          48.     Olympia denies the allegations in Paragraph 48 of the Complaint.

          49.     Paragraph 49 of the Complaint contains a legal conclusion to which no response is

required. To the extent a response is deemed required, Olympia denies the allegations contained

in Paragraph 49 of the Complaint.

          50.     Olympia is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 50 of the Complaint and therefore denies the same.

          51.     Paragraph 51 of the Complaint contains a legal conclusion to which no response is

required. To the extent a response is deemed required, Olympia denies the allegations contained

in Paragraph 51 of the Complaint.

          52.     Paragraph 52 of the Complaint contains a legal conclusion to which no response is

required. To the extent a response is deemed required, Olympia denies the allegations contained

in Paragraph 52 of the Complaint.

                            COUNT ONE: BREACH OF CONTRACT

          53.     Olympia repeats and re-alleges its answers to Paragraphs 1 through 52 of the

Complaint with the same force and effect as if hereinafter set forth at length

herein.

          54.     Olympia denies the allegations in Paragraph 54 of the Complaint.



                                                  6
     Case: 5:21-cv-00823-JRA Doc #: 12 Filed: 07/12/21 7 of 16. PageID #: 124




          55.   Olympia denies the allegations in Paragraph 55 of the Complaint.

          56.   Olympia denies the allegations in Paragraph 56 of the Complaint.

          57.   Paragraph 57 of the Complaint contains a legal conclusion to which no response is

required. To the extent a response is deemed required, Olympia denies the allegations contained

in Paragraph 57 of the Complaint.

          58.   Paragraph 58 of the Complaint contains a legal conclusion to which no response is

required. To the extent a response is deemed required, Olympia denies the allegations contained

in Paragraph 58 of the Complaint.

                        COUNT TWO: TORTIOUS INTERFERENCE

          59.   Olympia repeats and re-alleges its answers to Paragraphs 1 through 58 of the

Complaint with the same force and effect as if hereinafter set forth at length

herein.

          60.   Olympia denies the allegations in Paragraph 60 of the Complaint.

          61.   Olympia denies the allegations in Paragraph 61 of the Complaint.

          62.   Olympia denies the allegations in Paragraph 62 of the Complaint.

          63.   Paragraph 63 of the Complaint contains a legal conclusion to which no response is

required. To the extent a response is deemed required, Olympia denies the allegations contained

in Paragraph 63 of the Complaint.

                         COUNT THREE: UNJUST ENRICHMENT

          64.   Olympia repeats and re-alleges its answers to Paragraphs 1 through 63 of the

Complaint with the same force and effect as if hereinafter set forth at length

herein.

          65.   Olympia denies the allegations in Paragraph 65 of the Complaint.


                                                7
     Case: 5:21-cv-00823-JRA Doc #: 12 Filed: 07/12/21 8 of 16. PageID #: 125




       66.     Olympia denies the allegations in Paragraph 66 of the Complaint.

       67.     Olympia denies the allegations in Paragraph 67 of the Complaint.

       68.     Olympia denies the allegations in Paragraph 68 of the Complaint.

       69.     Olympia denies the allegations in Paragraph 69 of the Complaint.

       70.     Paragraph 70 of the Complaint contains a legal conclusion to which no response is

required. To the extent a response is deemed required, Olympia denies the allegations contained

in Paragraph 70 of the Complaint.

       71.     Paragraph 71 of the Complaint contains a legal conclusion to which no response is

required. To the extent a response is deemed required, Olympia denies the allegations contained

in Paragraph 71 of the Complaint.

                                 AFFIRMATIVE DEFENSES

       72.     Olympia asserts the following affirmative defenses and reserves all rights to assert

other and additional defenses, counterclaims and third-party claims not asserted herein of which it

becomes aware through discovery or other investigation as may be appropriate at a later time. In

asserting these affirmative defenses, Olympia does not assume any burden of proof, persuasion, or

production with respect to any issue where the applicable law places such burden upon Natural

Essentials.

                              FIRST AFFIRMATIVE DEFENSE

                Failure to State a Claim Upon Which Relief Can Be Granted

       73.     Olympia asserts that Natural Essentials’ Complaint fails to state a cause of action

against Olympia upon which relief can be granted.




                                                8
     Case: 5:21-cv-00823-JRA Doc #: 12 Filed: 07/12/21 9 of 16. PageID #: 126




                             SECOND AFFIRMATIVE DEFENSE

                                  Lack of Personal Jurisdiction

       74.     Olympia asserts that the Court lacks personal jurisdiction over Olympia, which

does not transact business in Ohio. The Complaint should therefore be dismissed against Olympia

under Rule 12(b)(2) of the Federal Rules of Civil Procedure.

                              THIRD AFFIRMATIVE DEFENSE

                                  Improper Venue – First-Filed

       75.     Olympia asserts that Natural Essentials is barred from pursuing his claims in the

Northern District of Ohio because venue is improper, and the Complaint, and each purported claim

contained therein, should be dismissed under Rule 12(b)(3) of the Federal Rules of Civil Procedure

or, in the alternative, transferred to the proper venue, which in this case is the Southern District of

New York, where Olympia has filed a lawsuit based on the same causes of action, which is

currently pending.

                             FOURTH AFFIRMATIVE DEFENSE

                                       Speculative Damages

       76.     Olympia asserts that Natural Essentials is precluded from recovering any damages,

including, consequential damages that are alleged in the Complaint because those damages and/or

penalties are too vague, ambiguous, excessive, unreasonable, uncertain, and speculative to permit

recovery.

                               FIFTH AFFIRMATIVE DEFENSE

                                     Cancellation of Contract

       77.     Olympia asserts that the contract, if in fact, one existed, was mutually cancelled by

Natural Essentials, and accordingly any duties owed by either party were excused.



                                                  9
     Case: 5:21-cv-00823-JRA Doc #: 12 Filed: 07/12/21 10 of 16. PageID #: 127




                              SIXTH AFFIRMATIVE DEFENSE

                                     No Breach by Olympia

       78.      Olympia asserts that it performed all duties owed under the contract, other than any

duties which were prevented or excused, and therefore never breached the agreement. Natural

Essentials’ claims for breach of contract, if any, fail because Olympia complied with its contractual

obligations, but Natural Essentials failed to comply with its contractual obligations.

                            SEVENTH AFFIRMATIVE DEFENSE

                                  Breach by Natural Essentials

       79.      Olympia asserts to the extent Natural Essentials has suffered any damages for

which the law would provide a remedy, which Olympia denies, any such damage resulted from

the acts or omissions of person or entities other than Olympia.

                             EIGHTH AFFIRMATIVE DEFENSE

                                   Prevention of Performance

       80.      Olympia asserts that Natural Essentials prevented Olympia from performing under

the contract.

                              NINTH AFFIRMATIVE DEFENSE

                                       Condition Precedent

       81.      Olympia asserts that its performance under the contract or agreement was

conditioned upon Natural Essentials first performing, or another act or condition to occur, that

such performance, act, or condition never took place, and that as a result Olympia was never

obligated to perform.




                                                 10
    Case: 5:21-cv-00823-JRA Doc #: 12 Filed: 07/12/21 11 of 16. PageID #: 128




                              TENTH AFFIRMATIVE DEFENSE

                                          Force Majeure

       82.     Olympia asserts that Natural Essentials’ claims are barred because a force majeure

event prevented Olympia’s performance.

                           ELEVENTH AFFIRMATIVE DEFENSE

                                     Frustration of Purpose

       83.      Olympia asserts that an unexpected event or occurrence happened which totally

destroyed the items or goods or prevented Olympia from receiving the goods and enforcement of

the contract would not allow the parties to each receive the benefit of their bargain.

                                TWELTH AFFIRMATIVE DEFENSE

                                           Impossibility

       84.      Olympia asserts that performance of contractual obligations was rendered

impossible by an intervening event, which was both unforeseeable and destroyed either the

contract’s subject matter or the means of performance.

                             THIRTEENTH AFFIRMATIVE DEFENSE

                                  Commercial Impracticability

       85.      Olympia assets that Natural Essentials is barred from recovering against

Olympia, because Olympia’s obligations to perform under the law of the contract were discharged

on the basis of commercial impracticability. The object of the contract became impracticable to

perform, the nature of which was not within the contemplation of the parties at the time the

contract was formed.




                                                 11
    Case: 5:21-cv-00823-JRA Doc #: 12 Filed: 07/12/21 12 of 16. PageID #: 129




                         FOURTEENTH AFFIRMATIVE DEFENSE

                                             Consent

       86.      Olympia asserts that the Complaint, and each purported cause of action alleged

therein, is barred on the ground that, at all times alleged in the Complaint, Natural Essentials

expressly or impliedly assented to, ratified, or concurred with the conduct alleged to be unlawful.

                           FIFTEENTH AFFIRMATIVE DEFENSE

                                    Anticipatory Repudiation

       87.     Olympia asserts that Natural Essentials or Natural Essentials’ assignor, or a person

acting on behalf of Natural Essentials or Natural Essentials’ assignor stated that Natural Essentials

would not perform under the contract, and therefore no further payment or performance was

required by Olympia.

                           SIXTEENTH AFFIRMATIVE DEFENSE

                                              Laches

       88.     Olympia asserts that Natural Essentials is barred from proceeding with this action

on the ground that Natural Essentials is guilty of laches in failing to timely commence this action,

which has prejudiced Olympia in its ability to discover adequate witnesses, testimony, facts, and

evidence to support Olympia's defenses.

                        SEVENTEENTH AFFIRMATIVE DEFENSE

                                          Unclean Hands

       89.     Olympia asserts that Natural Essentials claims set forth in the Complaint, in whole

or in part, are barred by the doctrine of unclean hands.




                                                 12
    Case: 5:21-cv-00823-JRA Doc #: 12 Filed: 07/12/21 13 of 16. PageID #: 130




                         EIGHTEENTH AFFIRMATIVE DEFENSE

                                       Unjust Enrichment

       90.     Olympia asserts that all of Natural Essentials’ claims in the Complaint are barred,

in whole or in part, by the doctrine of unjust enrichment.

                         NINETEENTH AFFIRMATIVE DEFENSE

                                  Failure to Mitigate Damages

       91.     Olympia asserts that Natural Essentials has failed to take reasonable steps to

mitigate the damages claims herein, and the damages, if any, recoverable by Natural Essentials

must be reduced by any amount of damages legally caused by Natural Essentials’ failure to

mitigate such damages in whole or in part.

                         TWENTIETH AFFIRMATIVE DEFENSE

                                             Waiver

       92.      Olympia asserts that Natural Essentials has affirmatively taken the stance, or

acknowledged, or excused performance or necessitated modification of contractual obligations,

because of an event that constituted a force majeure event, or otherwise, that frustrated or made

difficult or impracticable performance of contractual obligations and as such, Natural Essentials

has waived all claims and causes of action and any recovery or remedy alleged in the complaint.

                       TWENTY- FIRST AFFIRMATIVE DEFENSE

                                             Estoppel

       93.      Olympia assets that Natural Essentials has affirmatively taken the stance in

relation to the contract or has otherwise acknowledged or excused performance or necessitated

modification of contractual obligations, because of an event that constituted a force majeure




                                                13
    Case: 5:21-cv-00823-JRA Doc #: 12 Filed: 07/12/21 14 of 16. PageID #: 131




event, by the statements, conduct, acts, or omissions attributable to Natural Essentials alone,

Natural Essentials is estopped from seeking any recovery or remedy as alleged in the Complaint.

                       TWENTY-SECOND AFFIRMATIVE DEFENSE

                                    Recoupment of Damages

       94.     Olympia asserts to the extent Natural Essentials’ damages, which Olympia denies

there are any, were caused or exacerbated by any act, or failure to act, on the part of Natural

Essentials, any damages awarded to Natural Essentials should be reduced accordingly.

                        TWENTY-THIRD AFFIRMATIVE DEFENSE

                                         Setoff Damages

       95.     Olympia asserts that to the extent any liability is established, Natural Essentials’

claims, in whole or in part, are subject to a setoff for amounts paid by Olympia under the relevant

contract.

                      TWENTY-FOURTH AFFIRMATIVE DEFENSE

                                 Reasonable and in Good Faith

       96.     Olympia asserts that at all he times it acted reasonably and in good faith in

performing any obligations under the Agreement.

                            TWENTY-FIFTH AFFIRMATIVE DEFENSE

                                        Statute of Frauds

       97.     The Complaint, in whole or in part, is barred by the statute of frauds.

       WHEREFORE, Olympia respectfully requests entry of an order: (1) dismissing the

Complaint with prejudice; (2) entitling Olympia to recover the cost incurred in defending this

action, including attorney’s fees; and (3) granting such other and further relief as this Court deems

just and proper.



                                                 14
Case: 5:21-cv-00823-JRA Doc #: 12 Filed: 07/12/21 15 of 16. PageID #: 132




                                        Respectfully submitted,

                                         s/ Richard D. Schuster
                                        Richard D. Schuster, Trial Attorney
                                        (0022813)
                                        VORYS, SATER, SEYMOUR & PEASE
                                        LLP
                                        52 East Gay Street
                                        Columbus, OH 43215
                                        Tel: (614) 464-5475
                                        Fax: (614) 719-4955
                                        rdschuster@vorys.com

                                        Counsel for Defendant




                                   15
    Case: 5:21-cv-00823-JRA Doc #: 12 Filed: 07/12/21 16 of 16. PageID #: 133




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing has been served upon all

parties via the court’s electronic filing system on this 12th day of July, 2021. Additionally, the

undersigned has also served a copy by regular US mail to Natural Essentials’ counsel at:


                                   James E. von der Heydt
                                        Laura E. Kogan
                                         Yelena Boxer
                            Benesch, Friedlander, Coplan & Aronoff
                                200 Public Square, Suite 2300
                                     Cleveland, OH 44114




                                                    s/ Richard D. Schuster
                                                    Richard D. Schuster, Trial Attorney
                                                    (0022813)

                                                    Counsel for Defendant




                                               16
